DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive.
With respect to applicant’s argument that the Juneau et al reference does not disclose a battery being placed within a thermal insulated housing that includes plastic, the examiner disagrees. The Juneau et al reference discloses a housing that houses a battery within a plastic housing (Juneau et al, claim 3, para 0087: plastic polymer is injected to form the shell of the hearing aid, which includes the battery). As described in Pais et al, US Patent Pub. 20170005498 A1 thermal insulation materials for housing a battery include polystyrene foam, mineral wool, plastic, resin (Pais et al, para 0039). Therefore, using Pais et al as a supporting reference, it can be deduced by one of ordinary skill that the plastic polymer housing of Juneau et al will naturally/inherently have thermal insulation properties.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Juneau et al, US Patent Pub. 20020032362 A1, in view of Bellafiore, US Patent 4617429, and further in view of Wagner et al, US Patent Pub. 20130129127 A1. (The Juneau et al, Bellafiore and Wagner et al references are cited in IDS filed 6/2/2020)
Re Claim 1, Juneau et al discloses a manufacturing method for a hearing device or a hearing aid device, the method comprising the following steps: preassembling at least one signal processor and at least one microphone in a predetermined position spatially fixed in relation to one another to form an electronic base module (para 0065: microphone and micro-processor are mounted at predetermined positions within the hearing aid mounting member); inserting the electronic base module into a plastic molding tool and positioning and holding the electronic base module in the plastic molding tool by using at least one structural element of the electronic base module being in contact with the surroundings in an intended final manufacturing state (para 0065; abstract: the components are mounted in a plastic housing whereby the components will inherently be held in place within the plastic housing); and introducing para 0065; abstract: the components are mounted in a plastic housing whereby the components will inherently be held in place within the plastic housing); connecting a rechargeable battery for a power supply of at least the signal processor to the electronic base module, electrically coupling the battery to the signal processor and embedding the battery jointly with the electronic base module in the plastic (claim 3, para 0087: plastic polymer is injected to form the shell of the hearing aid, which includes the batter; wherein the plastic polymer is inherently read as having thermal insulation capabilities); introducing thermoplastic into the plastic molding tool as the plastic by injecting molding (claim 3, para 0087: plastic polymer is injected to form the shell of the hearing aid, which includes the batter; wherein the plastic polymer is inherently read as having thermal insulation capabilities); and enclosing the battery by using a thermal insulation material before embedding in the plastic (claim 3, para 0087: plastic polymer is injected to form the shell of the hearing aid, which includes the batter; wherein the plastic polymer is inherently read as having thermal insulation capabilities); but fails to explicitly disclose keeping a sound channel free for a fluidic connection of the at least one microphone to the surroundings. However, Bellafiore discloses a hearing aid mounting assembly that includes a microphone tube/channel that paves a path to the microphone from the surrounding to the electronic components (Bellafiore, col. 4, lines 60-63: microphone tube is extended through the microphone cover). It would have been obvious to modify the Juneau structure to include a microphone tube/channel as taught in Bellafiore to enable a 
The combined teachings of Juneau et al and Bellafiore fail to explicitly disclose the battery being a rechargeable battery. However, Wagner et al discloses a hearing device that includes rechargeable batteries whereby the rechargeable batteries will naturally include charging contacts on the surface of the hearing aid device (Wagner et al, para 0106: charging contacts naturally protrude or at least different from the rest of the surface). It would have been obvious to modify the Juneau et al hearing aid device to include charging contacts on the hearing aid device as taught in Wagner et al coupled to the signal processor and microphone of Juneau et al for the purpose of being able to recharge the hearing aid device. 
Re Claim 2, the combined teachings of Juneau et al, Bellafiore and Wagner et al disclose the manufacturing method according to claim 1, which further comprises connecting the electronic base module to a microphone cover housing the at least one microphone in relation to the surroundings in the intended final manufacturing state of the hearing device (Juneau et al, para 0065: microphone and micro-processor are mounted at predetermined positions within the hearing aid mounting member), and extending the sound channel through the microphone cover (Bellafiore, col. 4, lines 60-63: microphone tube is extended through the microphone cover).
Re Claim 3, the combined teachings of Juneau et al, Bellafiore and Wagner et al disclose the manufacturing method according to claim 2, which further comprises using the microphone cover or at least the sound channel as the at least one structural Bellafiore, col. 4, lines 60-63: microphone tube is extended through the microphone cover and is part of the components that all help hold the structure in place).
Re Claim 4, the combined teachings of Juneau et al, Bellafiore and Wagner et al disclose the manufacturing method according to claim 1, which further comprises: using charging contacts disposed on the electronic base module for charging a rechargeable battery of the hearing device as the at least one structural element for holding and positioning the electronic base module (Wagner et al, para 0106: a hearing device that includes rechargeable batteries whereby the rechargeable batteries will naturally include charging contacts on the surface of the hearing aid device; wherein the charging contacts naturally protrude or at least different from the rest of the surface); the charging contacts including an edge enclosing a central region in a ring-shaped manner and protruding or being recessed in relation to the central region in a direction of the surroundings (Wagner et al, para 0106: a hearing device that includes rechargeable batteries whereby the rechargeable batteries will naturally include charging contacts on the surface of the hearing aid device; wherein the charging contacts naturally protrude or at least different from the rest of the surface).
Re Claim 8, the combined teachings of Juneau et al, Bellafiore and Wagner et al disclose the manufacturing method according to claim 1, which further comprises using a terminal port for at least an electrical coupling of an external loudspeaker to the at least one signal processor as the at least one structural element for holding and positioning the electronic base module (Juneau et al, para 0066: speaker port 36).
Juneau et al, claim 3, para 0087: plastic polymer is injected to form the shell of the hearing aid, which includes the microphone, processor, charger contacts and the speaker port).
Re Claim 10, the combined teachings of Juneau et al, Bellafiore and Wagner et al disclose the manufacturing method according to claim 1, which further comprises positioning and placing the at least one signal processor and the at least one microphone in relation to one another on a carrier part to form the electronic base module (Juneau et al, para 0065: microphone and micro-processor are mounted at predetermined positions within the hearing aid mounting member).
Claim 11 has been analyzed and rejected according to claim 4.
Claim 12 has been analyzed and rejected according to claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                   				3/18/2020